IN THE SUPERIOR COURT OF THE STATE OF DELA WARE


 STATE OF DELAWARE
                                                   : ID No. S0909000858 R-1

        vs.

DERRICK POWELL




                                    Decided: May 24, 2016

                  On Petitioner's Motion for Postconviction Relief: DENIED


                                 MEMORANDUM OPINION




Patrick J. Collins, Esquire, Collins & Roop, Wilmington, Delaware, Attorney for Defendant.

Natalie Woloshin, Esquire, Woloshin, Lynch & Natalie, P.A., Wilmington, Delaware, Attorney
for Defendant.

John J. Williams, Esquire, Kathryn Garrison , Esquire; Peggy Marshall, Esquire, Martin
Cosgrove, Esquire, Department of Justice, Georgetown, Delaware, Attorneys for the State of
Delaware.

GRAVES, J.